Case 2:20-cv-05027-CBM-AS Document 68-1 Filed 04/15/21 Page 1 of 7 Page ID #:1311




                      DECLARATION OF MONTERROSA
Case 2:20-cv-05027-CBM-AS Document 68-1 Filed 04/15/21 Page 2 of 7 Page ID #:1312




 1                      DECLARATION OF CHRISTIAN MONTERROSA
 2        I, CHRISTIAN MONTERROSA, declare and state as follows:
 3       1. I have personal knowledge of the facts stated below and if called upon to testify to
 4
      these facts, I could and would do so competently.
 5       2. On Thursday, March 26, 2021, I attended a demonstration around the Echo Park
 6 area in my capacity as a journalist. I had LAPD news media credentials at the time of the

 7 incident. Though I was press, LAPD shot a less lethal projectile into the bottom right

 8 portion of my chest just below my pectoral muscle. I was shot by LAPD while trying to

 9 move away from officers. The shot was at close range. Ex. 16 I estimate the distance

10 between the muzzle of the weapon and my arm was around three to four feet. Attached

11
     hereto as Exhibit 17 are true and correct photographs of my injury.
12
           I declare under penalty of perjury under the laws of the United States and the
13
     State of California that the foregoing is true and accurate.
14          Executed on Tuesday, April 6, 2021 at Los Angeles, California.
15

16                                 ___________________________
17                                     CHRISTIAN MONTERROSA
18
19

20

21

22

23

24

25

26
27

28

                                                  -1-
                                DECLARATION OF CHRISTIAN MONTERROSA
Case 2:20-cv-05027-CBM-AS Document 68-1 Filed 04/15/21 Page 3 of 7 Page ID #:1313




                                 EXHIBIT 16
Case 2:20-cv-05027-CBM-AS Document 68-1 Filed 04/15/21 Page 4 of 7 Page ID #:1314
Case 2:20-cv-05027-CBM-AS Document 68-1 Filed 04/15/21 Page 5 of 7 Page ID #:1315




                                  EXHIBIT 17
Case 2:20-cv-05027-CBM-AS Document 68-1 Filed 04/15/21 Page 6 of 7 Page ID #:1316
Case 2:20-cv-05027-CBM-AS Document 68-1 Filed 04/15/21 Page 7 of 7 Page ID #:1317
